Citation Nr: 0003638	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  A determination of the propriety of the initial 50 
percent disability rating assigned to the veteran's service-
connected post-traumatic stress disorder (PTSD) from March 
25, 1996 to March 26, 1997.

2.  Entitlement to an evaluation in excess of 70 percent for 
the veteran's service-connected PTSD from March 27, 1997 to 
the present, exclusive of a period of temporary total rating 
from April 28, 1997 to May 31, 1997. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted the veteran's claim 
for service connection for PTSD, and assigned an initial 
disability rating of 50 percent, followed by an increased 
rating to 70 percent, followed by a temporary total (100 
percent) rating, followed by a return to a 70 percent 
disability rating.  The veteran filed a timely appeal to this 
determination, claiming entitlement to a 100 percent rating 
for the entire period of service connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The evidence submitted indicates that prior to March 27, 
1997, the veteran experienced total occupational and social 
impairment as a result of his PTSD.

3.  The evidence submitted indicates that from March 27, 1997 
to the present, the veteran has experienced total 
occupational and social impairment as a result of his PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
from March 25, 1996 to March 26, 1997 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  The schedular criteria for a 100 percent rating for PTSD 
after March 26, 1997 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in excess of 50 percent from March 25, 1996 to 
March 26, 1997

The veteran originally claimed entitlement to a rating in 
excess of 50 percent for his service-connected PTSD.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in September 1997.  Accordingly, his claim must 
be deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Evidence relevant to the severity of the veteran's PTSD 
during this period includes the report of a VA PTSD 
examination conducted in October 1996.  At that time, the 
veteran reported that he had been married and divorced three 
times, with each marriage lasting only one to one and a half 
years.  He stated that he did not have any contact with his 
two sons, but did keep in touch with his daughter.  He stated 
that his work in the past had included positions as a realtor 
for three months, a liquor salesman for three or four months, 
and as a paramedic for five years.  He reported that he was 
going through bankruptcy proceedings since he had been 
through two jobs in the previous year, with long periods of 
unemployment.  The examiner rendered a sole Axis I diagnosis 
of a history of alcohol dependence and abuse, rule out drug 
abuse.  

Also relevant is a statement dated in April 1997 from Pat 
Sheehan, R.N., D.N.S., who reported that she had provided 
marriage counseling for the veteran and his wife from March 
1994 to June 1995.  During this period, the veteran had 
extreme difficulty trusting his wife, and their relationship 
was one of frequent intense arguments and alienation.  The 
veteran demonstrated extreme hypervigilance with his wife and 
was very suspicious.  The therapy was termed "volatile," 
and the nurse noted that the veteran and his wife had since 
divorced.  The counselor summed up the veteran's condition as 
follows:

As is typical of so many veterans with 
PTSD, [the veteran's] symptoms of 
irritability, anger outbursts and 
alientation intensified during the two 
years he was abstinent from alcohol.  
[The veteran] fits the profile for PTSD, 
he also "feels" to me like so many of 
the veterans with PTSD that I treated at 
the VA during my 27 years there.

Also of record are statements from the veteran's former wife 
dated in January 1997, and from a friend of the veteran dated 
in March 1997, both of which state that the veteran was prone 
to anger and aggression for no apparent reason.  These 
letters also reported that the veteran "alienates his 
friends and family," and traced his history of multiple 
divorces. 

During the period in question, the veteran's PTSD was 
evaluated as 50 percent disabling under the criteria of 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (1999).  Pursuant 
to these criteria, a 50 percent rating is warranted when a 
mental disorder creates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A review of the evidence detailed above reveals that the 
veteran does indeed suffer from total industrial impairment 
due to his PTSD.  He has a long history of jobs in various 
occupational fields, all of which have ended after relatively 
short periods.  He was unemployed at the time of the October 
1996 VA examination, stating that he had recently been fired 
due to his inability to get along with other people.  The 
Board notes that this is consistent with later evidence, 
discussed below, which indicates a long-standing, repeating 
pattern of short-term employment which ends when the veteran, 
due to his volatile and aggressive behavior, is fired due to 
an inability to relate to others.  The Board also notes that 
the veteran has reported that he has held approximately 75 
jobs since his discharge from the military, and has never 
really held a steady job since his discharge in 1970.

In addition, the veteran clearly has severe difficulty 
relating to others socially, as shown by his history of short 
marriages ending in divorce, his lack of contact with two of 
his children, and his lack of a good social support network, 
such as friends and neighbors.  Indeed, his former wife 
described his alienation from family and friends, and his 
friend wrote that the veteran's condition had degenerated to 
the point where he feared for his own safety being around the 
veteran.  Furthermore, both the veteran's ex-wife and his 
marriage counselor indicated that the veteran was extremely 
mistrustful of everyone in his life, and had trouble keeping 
jobs due to his symptomatology.

Therefore, the Board finds that the evidence, when viewed in 
the context of the veteran's entire employment and 
relationship history, indicates that the veteran's PTSD 
caused total industrial and social impairment from March 25, 
1996 to March 26, 1997, and a 100 percent disability rating 
under DC 9411 for that period is warranted.





II.  Rating in excess of 70 percent after March 26, 1997

The September 1997 RO rating decision on appeal increased the 
veteran's disability rating to 70, effective March 27, 1997.  
The veteran's PTSD has been rated as 70 percent disabling at 
all times since March 27, 1997, except for a one-month period 
from April 28, 1997 to May 31, 1997, at which time he was 
granted a 100 percent temporary total rating under 38 C.F.R. 
§ 4.29 due to hospitalization for PTSD for a period in excess 
of 21 days.  Since the period of the assignment of a 
temporary total rating was of such short duration, the Board 
shall analyze the severity of the veteran's PTSD at all times 
subsequent to March 26, 1997 as a whole, rather than 
separately analyzing the periods of 70 percent ratings from 
March 27, 1997 to April 27, 1997, and again from June 1, 1997 
to the present.  

Evidence relevant to the level of severity of the veteran's 
PTSD after March 26, 1997 includes a statement dated in April 
1997 from the veteran's treating psychiatrist at the 
Psychiatric Ambulatory Care Clinic at the Roudebush VA 
Medical Center (VAMC).  In this statement, the psychiatrist 
stated unequivocally that, "[i]n my best judgment, [the 
veteran] is incapable of sustaining meaningful employment due 
to his symptoms of Post-Traumatic Stress Disorder," noting 
that despite the veteran's high level of motivation, "his 
symptoms of PTSD remain significantly severe to the extent 
that they preclude his functioning in an employment 
setting."  Some of the symptoms described by this doctor in 
support of this conclusion include intrusive thoughts, 
nightmares, flashbacks, avoidance of stimuli, detachment and 
estrangement from others, difficulty interacting with the 
public, insomnia, irritability, concentration difficulties, 
hypervigilance, and an exaggerated startle response.  He 
concluded by stating that "[a]ll of these symptoms interact 
to make it impossible for [the veteran] to engage in any form 
of meaningful employment activities."

In May 1997, the veteran underwent a VA PTSD examination.  At 
that time, the examiner again noted that the veteran had been 
married and divorced three times, and that he had not held a 
steady job since he left the service in 1970.  The veteran 
reported that he had worked at approximately 75 jobs since 
service, with the average job lasting about two weeks.  He 
stated that the main reason for him leaving his jobs was 
interpersonal difficulties and irritability with his 
supervisors and others.  He reported that he had been 
unemployed for periods lasting up to three years, and had 
been homeless in the past.  Following a mental status 
examination, the examiner rendered Axis I diagnoses of PTSD, 
chronic, alcohol dependence, in remission, and nicotine 
dependence.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 35 at present, 40 in the past 
year.  In conclusion, the examiner stated the following:

The veteran suffers from PTSD.  His 
symptoms are interfering with his 
occupational and social functioning to a 
moderate to severe degree.  The veteran 
could not maintain a job for any length 
of time because of irritability.  He has 
poor concentration.  He has 
hypervigilance.  He has impairment in his 
marital and family relations.  He does 
not have friends.  His brother told him 
that he loves him but the cannot tolerate 
him.  He has no support system and he is 
miserable himself.

In December 1997, the veteran again underwent a VA PTSD 
examination.  At that time, the examiner essentially recorded 
the same marital and employment histories, and found many of 
the same symptoms to be present.  The examiner rendered Axis 
I diagnoses of PTSD and a history of alcohol dependence, in 
remission.  He or she also rendered an Axis II diagnosis of 
strong antisocial personality disorder traits, and assigned a 
GAF of 50.  The examiner described the veteran's degree of 
psychiatric impairment as "serious," and stated that 
"[t]he veteran is able to have a part-time job but it would 
be difficult for him to hold a full-time job."

After reviewing this evidence, the Board again concludes that 
the veteran is totally industrially and socially disabled due 
to his PTSD.  Indeed, the veteran has explicitly been found 
to be unemployable due to his PTSD by at least one treating 
psychiatrist, and it has been noted that the veteran has no 
friends, impaired family relations, a history of multiple 
divorces, and no support system.
The Board also finds that the GAF scores assigned by 
examiners are consistent with a finding of total occupational 
and social impairment.  For example, following the veteran's 
May 1997 VA examination, the examiner assigned a current GAF 
score of 35, with the highest score for the previous year 
assigned at 40.  According to the GAF scale contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), both GAF scores of 35 and 40 are assigned 
when overall functioning is characterized by some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Therefore, these GAF scores are 
consistent with, and supportive of, a finding of total 
industrial and social impairment.

Therefore, the Board again decides that the criteria for a 
100 percent disability rating for PTSD under DC 9411 from 
March 27, 1997 to the present have been met, and that an 
increased rating is thus warranted.


ORDER

An initial disability rating of 100 percent for the veteran's 
PTSD from March 25, 1996 to March 26, 1997 is granted, 
subject to the controlling regulations governing the payment 
of monetary awards.

An increased rating to 100 percent for the veteran's PTSD 
after March 26, 1997 is granted, subject to the controlling 
regulations governing the payment of monetary awards.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

 

